Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-6 are pending in this application and examined herein.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	The following claim limitations lack antecedent basis:
Claim 1, line 12: the residual compressive stress state
Claim 4, lines 2-3: the radial displacement
Claim 4, line 3: the pipe
Claim 6, line 2: the weld


6.	Regarding claims 2 and 3, claim 1 introduces “a radially movable member” whereas claims 2 and 3 respectively refer to “a plurality of wedges” and a “bladder.”  Are the structures of claims 2 and 3 the same as the “radially movable member” of claim 1? 
7.	Claim 5 recites “wherein the weld area is on the inner diameter of a nozzle, safe end or pipe,” but claim 1 requires “an internal wetted weld area in piping of a nuclear power plant.” Is the “nozzle, safe end or pipe” of claim 5 part of the piping of claim 1?
8.	Similarly claim 6 refers to “piping” but fails to make clear whether it is the same piping that is introduced in claim 1. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Offer et at., US 2009/0307891 in view of Yasukata, JP S54133442 (cited by Applicant on IDS; citations refer to machine translation attached to this office action).
15.	Regarding claims 1 and 5, Offer discloses an internal, wetted side, mechanical method for mitigating stress corrosion cracking at an internal wetted weld area on an inner diameter of piping in a nuclear power plant, the piping having an internal wetted surface (see [0001], [0005]; Fig. 4), said method comprising the steps of inserting a tool internally to the piping (Fig. 4; [0011]), the tool having an operating end (24) with a radially movable member (26/52); positioning the operating end adjacent the weld area ([0031]); actuating the operating end to move the radially movable member ([0028]); and removing the tool (although not explicitly disclosed, such a step would be necessary to allow for further operation of the coolant system after pipe repair; see [0002]). 
16.	Offer does not disclose a tool “to produce a radial load in the internal wetted surface of the piping” but does state suggest modifying its tool with “different end effectors to perform other functions” ([0012]). Yasukata discloses an internal piping tool (Figs. 4-5 and 9) producing a radial load on an internal wetted surface of piping at a weld area to create a compressive stress state beneath the internal wetted surface at a depth greater than 1.0 mm by imposing a deformation layer beyond plastic yield strength, greater than 2%  strain, and leave the residual compressive stress state at the weld area when the tool is removed ([0001], [0002]: “prevent stress corrosion cracking…by setting residual stress on the inner surface of the pipe…to the compression side.” and  “The residual stress on the inner surface of the pipe after welding is compressed to prevent IGSCC.”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the tool of Yasukata in the method of Offer to achieve the intended results of Yasukata for the predictable purpose of reducing and/or preventing stress corrosion cracking at weld points in nuclear reactor pipelines.
17.	Regarding claim 2, the method of Offer as modified by the tool of Yasukata renders claim 1 obvious. Yasukata further teaches the tool mechanically moving a plurality of wedges radially outwardly (see Figs. 4-5 and [0002]: “wedge slide method”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the tool of Yasukata in the method of Offer for the reasons stated above. 
18.	Regarding claim 3, the method of Offer as modified by the tool of Yasukata renders claim 1 obvious. Yasukata further teaches the tool supplying fluid to a bladder to radially expand the bladder (Fig. 9 and [0002]: “rubber-hydraulic bulge”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to employ the tool of Yasukata in the method of Offer for the reasons stated above. 
19.	Regarding claim 4, the method of Offer as modified by the tool of Yasukata renders claim 1 obvious. Offer as modified by Yasukata further discloses a method wherein the radially movable member exerts the radially outward displacement of the pipe at one or more axial locations adjacent the weld area to create a desired magnitude, depth and orientation of the residual compressive stress state (Offer [0031]: “gradually indexing…along the axis of the pipe”). 
20.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Offer et at., US 2009/0307891 in view of Yasukata, JP S54133442 (cited by Applicant on IDS; citations refer to machine translation attached to this office action), in further view of Junker et al., WO 2006/135386.
21.	Regarding claim 6, the method of Offer as modified by the tool of Yasukata renders claim 1 obvious. Neither Offer nor Yasukata disclose mitigating SCC at a J-groove weld in an internal surface of a reactor vessel. Junker teaches an internal wetted side method for mitigating stress corrosion cracking at a J-groove weld (22) in an internal surface (17) of a reactor vessel wall (14/16) adjacent piping (18) penetrating the reactor vessel wall (Fig. 3). One of ordinary skill in the art at the time of the invention/filing would have been motivated to apply the method of Offer as modified by Yasukata to the weld of Junker to obviate the need to clean the weld surface (see p. 5, lines 3-10). 

Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646